Citation Nr: 0301284	
Decision Date: 01/23/03    Archive Date: 02/04/03

DOCKET NO.  00-11 908	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to an increased rating for the residuals 
of a right malleolus fracture, currently evaluated as 20 
percent disabling.

2.  Entitlement to an increased rating for hallux valgus 
with right ventral foot pain, currently evaluated as 10 
percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

Kristi Barlow, Counsel


INTRODUCTION

The veteran served on active duty from June 1978 to May 
1985.  

This matter comes before the Board of Veterans' Appeals 
(BVA or Board) on appeal from a January 2000 rating 
decision of the Department of Veterans Affairs (VA) 
Regional Office (RO) in Muskogee, Oklahoma, which denied 
the benefits sought on appeal.  The Board first considered 
this appeal in October 2001; however, a remand was 
necessary in order for the RO to perform additional 
development and ensure that the provisions of the Veterans 
Claims Assistance Act of 2000 (the VCAA), Pub. L. No. 106-
475, 114 Stat. 2096 (2000) [codified as amended at 38 
U.S.C.A. § 5100 to 5107 (West Supp. 2001)] were met.  The 
RO having completed all requested development, complied 
with the requirements of the VCAA, and continued the 
denial of benefits sought, this matter is properly 
returned to the Board for further appellate consideration.

It is noted that the veteran requested a local hearing in 
September 2000.  He gave testimony at a video conference 
before the Board in August 2001, however, and advised the 
Board that he no longer desired a hearing before an RO 
hearing officer.  As such, the Board is satisfied that the 
veteran's request to give testimony regarding the issues 
on appeal has been appropriately honored.



FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  The veteran has painful motion in his right ankle with 
dorsiflexion to 8 degrees and plantar flexion to at least 
15 degrees.  His right ankle has never been ankylosed.

3.  The veteran has mild hallux valgus deformity of the 
right great toe and continued complaints of pain in the 
right instep.  His right foot disability is moderate.


CONCLUSIONS OF LAW

1.  The criteria for a disability evaluation higher than 
20 percent for the residuals of a right malleolus fracture 
have not been met.  38 U.S.C.A. § 1155 (West 1991); 
38 C.F.R. §§ 4.1-4.16, 4.40, 4.45, 4.71, 4.71a, Diagnostic 
Code 5271 (2002).

2.  The criteria for a disability evaluation higher than 
10 percent for hallux valgus with right ventral foot pain 
have not been met.  38 U.S.C.A. § 1155 (West 1991); 
38 C.F.R. §§ 4.1-4.16, 4.31, 4.40, 4.45, 4.71, 4.71a, 
Diagnostic Codes 5280-5284 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

At the outset of this decision, the Board notes that it 
has given consideration to the provisions of the Veterans 
Claims Assistance Act of 2000 (the VCAA), Pub. L. No. 106-
475, 114 Stat. 2096 (2000) [codified as amended at 38 
U.S.C.A. § 5100 to 5107 (West Supp. 2001)].  The VCAA 
includes an enhanced duty on the part of VA to notify a 
claimant of the information and evidence necessary to 
substantiate a claim for VA benefits.  It also redefines 
the obligations of VA with respect to its duty to assist a 
claimant in the development of a claim.  Regulations 
implementing the VCAA have been enacted.  See 66 Fed. Reg. 
45,620 (August 29, 2001) [codified as amended at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a)].  Also see 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).

The Board has carefully considered the provisions of the 
VCAA and the implementing regulations in light of the 
record on appeal and for the reasons expressed immediately 
below finds that the development of the claims on appeal 
has proceeded in accordance with the provisions of the law 
and regulations. 

VA has a duty under the VCAA to notify the veteran and his 
or her representative of any information and evidence 
needed to substantiate and complete a claim as well as to 
inform the veteran as to whose responsibility it is to 
obtain the needed information.  The veteran was informed 
of the requirements of the VCAA specifically and in detail 
in the Board's October 2001 remand and in a November 2001 
letter.  The Board finds that the information provided to 
the veteran specifically satisfied the requirements of 
38 U.S.C.A. Section 5103 in that the veteran was clearly 
notified of the evidence necessary to substantiate his 
claims and the responsibilities of the parties in 
obtaining evidence.  Under these circumstances, the Board 
finds that the notification requirement of the VCAA has 
been satisfied.  

The VCAA also provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence 
necessary to substantiate his or her claim unless no 
reasonable possibility exists that such assistance would 
aid in substantiating the claim.  The law provides that 
the assistance provided by VA shall include providing a 
medical examination or obtaining a medical opinion when 
such an examination or opinion is necessary to make a 
decision on the claim.  After reviewing the record, the 
Board finds that VA has complied with the VCAA's duty to 
assist by aiding the veteran in obtaining medical evidence 
and affording him two physical examinations.  It appears 
that all known and available medical records relevant to 
the issues on appeal have been obtained and are associated 
with the veteran's claims file, and the veteran does not 
appear to contend otherwise.  Furthermore, the Board notes 
that the veteran and his representative have been accorded 
ample opportunity to present evidence and argument in 
support of the veteran's claims.  The veteran testified 
before the Board in August 2001, and has actively 
participated in the development of his claims on appeal.  
Thus, the Board finds that VA has done everything 
reasonably possible to notify and to assist the veteran 
and that no further action is necessary to meet the 
requirements of the VCAA and the applicable regulatory 
changes published to implement that statute.  

Disability evaluations are determined by the application 
of the schedule of ratings which is based on average 
impairment of earning capacity.  See 38 U.S.C.A. § 1155.  
Separate diagnostic codes identify the various 
disabilities.  Where entitlement to compensation has been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary 
concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  

I.  Right Ankle Disability

The veteran's right ankle disability has been evaluated 
under the criteria of 38 C.F.R. Section 4.71a, Diagnostic 
Code 5271.  Specifically, a 20 percent evaluation is 
assigned when there is evidence of marked limitation of 
ankle motion and a 10 percent evaluation is assigned when 
there is evidence of moderate limitation of motion.  A 
higher evaluation may be assigned using the criteria of 
Diagnostic Code 5270, also found at 38 C.F.R. Section 
4.71a, when there is evidence of ankylosis of the ankle.  
It is important to note at this juncture that ankylosis is 
immobility and consolidation of a joint due to disease, 
injury, or surgical procedure.  Bearing that in mind, 
Diagnostic Code 5270 allows for the assignment of a 30 
percent evaluation when there is evidence of an ankle 
joint being ankylosed (frozen) in either a plantar flexion 
position between 30 and 40 degrees or in a dorsiflexion 
position between 0 and 10 degrees.

38 C.F.R. Sections 4.40 and 4.45 require the Board to 
consider a veteran's pain, swelling, weakness, and excess 
fatigability when determining the appropriate evaluation 
for a disability using the limitation of motion diagnostic 
codes.  See Johnson v. Brown, 9 Vet. App. 7, 10 (1996).  
The United States Court of Appeals for Veterans Claims 
(Court) interpreted these regulations in DeLuca v. Brown, 
8 Vet. App. 202 (1995), and held that all complaints of 
pain, fatigability, etc., shall be considered when put 
forth by a veteran.  In accordance therewith, the 
veteran's reports of pain, weakness, and fatigue have been 
considered in conjunction with the Board's review of the 
applicable limitation of motion diagnostic code.

The evidence of record clearly shows that the veteran has 
continuing complaints of right ankle pain, weakness, and 
fatigue.  VA treatment records dated in December 1999 
reveal right ankle tenderness without any swelling.  The 
diagnostic impression made without the benefit of x-rays 
was arthritis.  In March 2000, the veteran presented with 
complaints of pain on a daily basis at the level of a 
three on a scale of one to ten with ten being the worst 
possible pain; he stated that he had periods when the pain 
reached the level of a five.  At that time, the veteran 
also related that he performed odd jobs and was going to 
take time off of work to make a trip.

Upon examination in May 2000, the veteran had restricted 
inversion and rotation in his right ankle, there was 
evidence of chronic swelling in the ankle, and a deformity 
of the medial portion of the ankle was noted.  In July 
2000, he was noted to have an antalgic gait due to 
guarding, a fairly good range of motion in the right 
ankle, and a stable ankle mortise.  X-rays showed some 
degenerative changes and the diagnosis was complex 
regional pain syndrome.  Treatment notes dated in April 
2001 reveal a good range of motion in the right ankle with 
crepitus and pain reported at a level five.  Moderate to 
severe osteoarthritis of the right ankle was assessed 
without the benefit of x-ray evidence.

The veteran underwent VA examination in December 1999 and 
related being unemployed for seven to eight months due to 
his inability to find a sedentary job.  At that time, the 
veteran had right ankle dorsiflexion to 10 degrees with 
pain starting at 5 degrees, and plantar flexion to 15 
degrees with pain starting at 10 degrees.  The veteran 
walked with a limp to avoid weight-bearing on his right 
foot and complained of pain in his right ankle on a 
regular basis.  X-rays of the right ankle revealed 
multiple projections, but no evidence of acute fracture or 
dislocation.  

There was no mention of degenerative changes in the 
radiology report; however, the examiner diagnosed post-
traumatic arthritis and ankylosis of the right ankle with 
moderate functional loss.

Upon VA examination in January 2002, the veteran 
complained of extreme right ankle pain with fatigue after 
walking only a few yards.  He related not being able to 
work because of ankle and foot pain and stated that he had 
been unemployed for five years.  Upon examination, there 
was no abnormal movement of the right ankle, but the 
veteran remained guarded throughout the range of motion 
studies.  He had dorsiflexion to 8 degrees and plantar 
flexion to 32 degrees, both with complaints of pain.  
There was no edema or effusion of the right ankle and no 
evidence of instability, weakness, redness or heat.  It 
was noted that the veteran would not allow the examiner to 
touch his right ankle due to complaints of tenderness.  X-
rays of the right ankle were interpreted as normal and the 
examiner diagnosed a painful ankle syndrome.  The examiner 
opined that the veteran had mild functional loss due to 
pain in the right ankle and noted that there was no 
evidence of arthritis or instability based upon his 
clinical examination and review of the veteran's medical 
history.

The veteran testified before the Board in August 2001 that 
he experienced daily pain across the bottom of his foot, 
into his ankle, and up his leg.  He stated that he had 
daily pain at the level of a five on a scale of one to ten 
with ten being the worst possible pain, weakness in his 
right ankle, and occasional flare-ups of symptoms that 
caused his right leg to give out.  The veteran testified 
that he occasionally used a cane and that he experienced 
pain, limitation, and popping in the ankle with all 
motion.  He also testified that he had not worked since 
1995 due to ankle pain, but had been attending school so 
that he might find employment that did not require manual 
labor skills.

Given the evidence as outlined above, the Board finds that 
notwithstanding the singular medical assessment of 
ankylosis in December 1999, the veteran's right ankle has 
never been ankylosed.  Even in the report of examination 
which resulted in an assessment of ankylosis, the veteran 
was found to have movement in his right ankle.  
Additionally, treatment records show on several occasions 
that the veteran maintained good or fairly good range of 
motion in his right ankle.  Thus, the specific findings of 
the veteran's ability to dorsiflex to at least 8 degrees 
and plantar flex to at least 15 degrees are more credible 
in assisting the Board in determining the appropriate 
disability evaluation than is a conclusory assessment with 
no objective evidence to support it.  Furthermore, 
although there have been several assessments of arthritis 
in the right ankle, x-rays have continued to be 
interpreted as normal.  The one time that an x-ray was 
noted to show degenerative changes, the treating physician 
diagnosed a complex regional pain syndrome and not 
arthritis.  Accordingly, the Board finds that the veteran 
has some form of pain syndrome and not arthritis of the 
right ankle.

Following a complete review of the record evidence, the 
Board finds that the veteran has mild to moderate 
functional loss due to pain and limited motion in his 
right ankle.  Specifically, there are no objective 
findings of weakness or instability in the right ankle and 
no evidence of abnormal motion, only limited motion with 
complaints of pain.  As such, the Board finds that the 
assignment of a 20 percent disability evaluation under 
Diagnostic Code 5271 for marked limitation of motion more 
than appropriately represents the level of disability 
experienced by the veteran as a result of his right ankle 
disability.  His specific request for a 30 percent 
disability evaluation under Diagnostic Code 5270 cannot be 
granted because he maintains the ability to move his right 
ankle.

The VA schedule of ratings will apply unless there are 
exceptional or unusual factors which would render 
application of the schedule impractical.  See Fisher v. 
Principi, 4 Vet. App. 57, 60 (1993).  38 C.F.R. Section 
3.321(b)(1) provides that, in exceptional circumstances, 
where the schedular evaluations are found to be 
inadequate, the veteran may be awarded a rating higher 
than that encompassed by the schedular criteria.  
According to the regulation, an extraschedular disability 
rating is warranted upon a finding that "the case presents 
such an exceptional or unusual disability picture with 
such related factors as marked interference with 
employment or frequent periods of hospitalization that 
would render impractical the application of the regular 
schedular standards."

Although the veteran asserts that he is totally 
unemployable because of his service-connected right ankle 
disability, he has not identified any specific factors 
which may be considered to be exceptional or unusual in 
light of VA's schedule of ratings, and the Board has been 
similarly unsuccessful.  The veteran has not required 
frequent periods of hospitalization for his right ankle 
disability, treatment records are void of any finding of 
exceptional limitation beyond that contemplated by the 
schedule of ratings, and the record is conflicting on 
whether the veteran has actually been working during the 
course of his appeal.  The Board does not doubt that 
limitation caused by right ankle pain and fatigue would 
have an adverse impact on employability; however, loss of 
industrial capacity is the principal factor in assigning 
schedular disability ratings.  See 38 C.F.R. §§ 3.321(a) 
and 4.1.  38 C.F.R. Section 4.1 specifically states: 
"[g]enerally, the degrees of disability specified are 
considered adequate to compensate for considerable loss of 
working time from exacerbations or illnesses proportionate 
to the severity of the several grades of disability."  See 
also Moyer v. Derwinski, 2 Vet. App. 289, 293 (1992) and 
Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) [noting 
that the disability rating itself is recognition that 
industrial capabilities are impaired].  Consequently, the 
Board finds that the evaluation assigned in this decision 
adequately reflects the clinically established impairment 
experienced by the veteran and his request for an 
increased evaluation is denied.

II.  Right Foot Disability

The veteran's right foot disability has been evaluated 
under the criteria of Diagnostic Codes 5280 and 5284, both 
found at 38 C.F.R. Section 4.71a.  Diagnostic Code 5280 
allows for the assignment of a 10 percent evaluation for 
severe unilateral hallux valgus if it is found to be 
equivalent to the amputation of the great toe; a 10 
percent evaluation may also be assigned if there is 
evidence of resection of the metatarsal head.  Diagnostic 
Code 5284 allows for the assignment of a 10 percent 
evaluation for moderate foot injuries, a 20 percent 
evaluation for moderately severe foot injuries, and a 30 
percent evaluation for severe foot injuries. In every 
instance where the schedule does not provide a 0 percent 
evaluation for a diagnostic code, a 0 percent evaluation 
shall be assigned when the requirements for a compensable 
evaluation are not met.  See 38 C.F.R. § 4.31.

The evidence of record clearly shows that the veteran has 
continued complaints of right foot pain in the instep.  He 
wears orthotics and reports walking on the side of his 
foot in order to decrease the pain in the bottom of his 
foot.  Treatment notes dated in July 2000 reveal 
sensitivity to touch, an antalgic gait due to guarding, 
and decreased stance phase on the right foot.  In April 
2001, the veteran was assessed to have plantar fasciitis.

The veteran underwent VA examination in December 1999, and 
was noted to walk with a limp to avoid weight-bearing on 
the right foot.  Upon examination of the right foot, there 
were no callosities, breakdowns, or vascular skin changes 
found.  The examiner did not find evidence of hammertoes, 
high arches, claw foot deformity, flat feet, or hallux 
valgus.  X-rays showed no evidence of acute fracture or 
dislocation of the foot and the examiner did not render a 
diagnosis regarding the veteran's right foot.

Upon VA examination in January 2002, the veteran 
complained of continued pain in the right foot requiring 
him to walk on the side of his foot to reduce the pain.  
He was found to have very mild hallux valgus deformity of 
the right great toe.  There was no evidence, however, of 
callosities or skin breakdown.  The veteran's skin was dry 
and he had palpable pedal pulses.  His right shoe did not 
have any unusual wear patterns to support the statement 
that he was required to walk on the side of his foot at 
all times.  X-rays of the right foot revealed no evidence 
of arthritis, inflammatory change, or other significant 
abnormality of the foot; the joint spaces appeared 
adequately maintained.  The examiner diagnosed mild hallux 
valgus deformity of the right great toe with no functional 
loss.

The veteran testified before the Board in August 2001 that 
he experienced daily pain across the bottom of his foot, 
into his ankle, and up his leg.  He stated that he had 
daily pain at the level of a five on a scale of one to ten 
with ten being the worst possible pain and that he 
experienced occasional flare-ups of symptoms that caused 
his right leg to give out.  The veteran testified that he 
occasionally used a cane.

Given the evidence as outlined above, the Board finds that 
the criteria for a compensable evaluation based solely on 
hallux valgus have not been met because there is no 
suggestion in the medical evidence that the veteran's mild 
right great toe deformity is equivalent to the amputation 
of that toe or that he underwent the resection of his 
metatarsal head.  Accordingly, the rating to be assigned 
for right foot disability must be based on functional 
limitation.  

The only evidence of limitation due to a right foot 
disability is the veteran's subjective complaints of pain.  
In fact, the most recent medical examiner found no 
evidence of functional limitation as a result of the 
veteran's right foot disability.  Giving the veteran the 
benefit of every reasonable doubt, however, the Board 
finds that the 10 percent evaluation currently assigned 
based on the veteran's complaints of pain is appropriate.  
The record will not support a finding of moderately severe 
disability so as to warrant the assignment of a higher 
evaluation.

The potential application of other various provisions of 
Title 38 of the Code of Federal Regulations has been 
considered, whether or not they were raised by the 
veteran, as required by the holding of the Court in 
Schafrath v. Derwinski, 589, 593 (1991).  The veteran has 
submitted no evidence showing that his service-connected 
right foot disability has markedly interfered with his 
employment status beyond that interference contemplated by 
the assigned evaluation or that he has required frequent 
periods of hospitalization as a result of his right foot 
disability.  As such, the Board is not required to remand 
this matter to the RO for the procedural actions outlined 
in 38 C.F.R. § 3.321(b)(1).  See Bagwell v. Brown, 9 Vet. 
App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 
94-95 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).  Consequently, the Board finds that the evaluation 
assigned in this decision adequately reflects the 
clinically established impairment experienced by the 
veteran and his request for a higher evaluation must be 
denied.


ORDER

A disability evaluation higher than 20 percent for the 
residuals of a right malleolus fracture is denied.

A disability evaluation higher than 10 percent for hallux 
valgus with right ventral foot pain is denied.



		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

